                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

ROSEALENE STOCKS,                                      )
                                                       )
                                  Plaintiff,           )
                                                       )          JUDGMENT IN A
                                                       )          CIVIL CASE
v.                                                     )          CASE NO. 5:18-cv-372-D
                                                       )
COMMUNITY HEALTH INTERVENTION &                        )
SICKLE CELL AGENCY, INC., MARY                         )
MCALLISTER, and DELVIN MCALLISTER,                     )
                                                       )
                                  Defendant.           )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS in part defendants'
motion to dismiss [D.E. 32], DISMISSES Stocks's Title VII claims, and DECLINES to exercise
supplemental jurisdiction over Stocks's state law claims.




This Judgment Filed and Entered on May 22, 2019, and Copies To:
Nicholas Joseph Sanservino, Jr.                        (via CM/ECF electronic notification)
Katie Weaver Hartzog                                   (via CM/ECF electronic notification)
Michael B. Cohen                                       (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
May 22, 2019                                   (By) /s/ Nicole Sellers
                                                        Deputy Clerk
